Judgment, Supreme Court, New York County (William Wetzel, J., at hearing; Budd Goodman, J., at jury trial and sentence), rendered November 28, 2001, convicting defendant of criminal possession of a weapon in the second and third degrees and criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to concurrent terms of 7 years, 3 years and 2 to 4 years, respectively, unanimously affirmed.
Since no issues relating to defendant’s statement at the scene were raised or ruled upon at the suppression hearing, *407defendant has not preserved his arguments that his statement to the police at the scene was improperly obtained without Miranda warnings and that this statement tainted his later statements at the precinct, made after Miranda warnings (see People v Hines, 289 AD2d 40 [2001], lv denied 97 NY2d 755 [2002]), and we decline to review them in the interest of justice. Were we to review these claims, we would find that the statement at the scene was not custodial (see People v Yukl, 25 NY2d 585, 589 [1969], cert denied 400 US 851 [1970]), and that, in any event, there was sufficient attenuation between the on-the-scene and station house statements (compare People v Bethea, 67 NY2d 364, 366 [1986]).
The trial court’s procedure of questioning certain prospective jurors individually and having both sides exercise their challenges before seating the next panelist for questioning, while unwarranted, did not violate CPL 270.15 (see People v Alston, 88 NY2d 519, 527, 529 [1996]; People v Miles 143 NY 383 [1894]).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223 [2002], lv denied 98 NY2d 641 [2002]; People v Kulakov, 278 AD2d 519 [2000], lv denied 96 NY2d 785 [2001]).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.